DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “each of the first gateway and the second gateway is located in a mobile core network”, where it should be “are located” (instead of “is located”).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10,951,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim anticipates the pending claim.
Regarding claim 1, a method of redirecting a client device from a first gateway to a second gateway for accessing a network node function remote from the client device, wherein the client device is communicatively connected to the first gateway, wherein the client device is communicatively connectable to the second gateway and wherein the second gateway is communicatively connectable to the network node function and wherein each of the first gateway and the second gateway is located in a mobile core network (see patent claim 1 preamble), the method comprising: 					detecting a data signal requesting access to a network node function transmitted from the client device via the first gateway (intercepting data signal transmitted from client device via first gateway, patent claim 1); 										analyzing the data signal to determine the network node function and obtain an analysis result comprising an indication of the network node function (analyzing the data, patent claim 1); 			selecting a reference to the second gateway based on the analysis result and generating configuration data comprising the reference (selecting reference to second gateway, patent claim 1); 		transmitting the configuration data to the client device to configure the client device to use the network node function via the second gateway (transmitting configuration data to client, patent claim 1).  Dependent claims 4-7 and 9-12 are anticipated by patent claims 2-5 and 7-10.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim has two options, where the second option, “the second gateway is an access point in a wireless local network” which is unclear in view of independent claim 1.  Claim 1 states the second gateway is located in a mobile core network, not an AP in the local area network.
Regarding claim 13, the claim is an apparatus claim for a client device and also a method claim for redirecting the client device from a first gateway to a second gateway which is unclear.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (MPEP 2173.05).  							

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taleb et al (US 2012/0182940, hereinafter Taleb), in view of Stojanovski et al (US 2015/0223133, hereinafter Stojanovski, claiming priority date of provisional application 61/753,914) and in view of Stojanovski et al (US 2014/0161026, hereinafter Stojanovski2).

Regarding claim 1, Taleb discloses a method of redirecting a client device from a first gateway to a second gateway for accessing a network node function remote from the client device, wherein the client device is communicatively connected to the first gateway, wherein the client device is communicatively connectable to the second gateway and wherein the second gateway is communicatively connectable to the network node function (UE with two gateways: local PDN-GW/L-GW and P-GW and network node function: youtube/internet servers, Fig. 1) the method comprising: 											detecting a data signal requesting access to a network node function transmitted from the client device via the first gateway (UE sends DNS request requesting IP address of youtube server, Para [0066] and the request is detected and intercepted); 						analyzing the data signal to determine the network node function and obtain an analysis result comprising an indication of the network node function (DNS server sends DNS reply with IP address of youtube and other additional information on how traffic should be handled, Para [0066], where analysis of the request is implied); 								selecting a reference to the second gateway based on the analysis result and generating configuration data comprising the reference (the DNS reply includes information such as a flag for either using LIPA/SIPTO or the macro network and local IP or global IP address, Para [0067/93], in some cases the reply includes the APN the UE should use for  a particular traffic flow or connection, Para [0027/48]);									but does not disclose wherein each of the first gateway and the second gateway is located in a mobile core network.  Stojanovski discloses a UE can request and be allocated two PDN connections, with the same or different APNs, Para [0048-49], where each traffic flow goes to a different PGW (A and B) in the core network, Fig. 6c.  Also see page 92 of provisional application 61/753,914.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stojanovski in the system of Taleb in order to provide optimal service while the wireless device is mobile; 					and does not disclose transmitting the configuration data to the client device to configure the client device to use the network node function via the second gateway.  Taleb discloses the DNS reply is transmitted back to the UE with the stated information, Para [0066].  Stojanovski2 discloses routing an uplink packet based on a routing rule through either a first or second PDN connection, Para [0042], PDN connections are established and released, Para [0083] and the rule lists the priority of APNs/PDN connections and the UE can use the highest priority APN it has a connection to or the UE can try to establish a PDN connection to the highest APN first, Para [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stojanovski2 in the system of Taleb and in view of Stojanovski in order to improve selection of the multiple PDN connections and to lower cost.
Regarding claim 2, Taleb discloses the method according to claim 1, wherein the analyzing comprises one or more of: determining of a network layer protocol; determining of an application layer protocol; and a deep packet inspection wherein binary patterns in the data are compared with predefined binary patterns associated with the network node function (inspecting traffic for certain types of traffic such as IP flows (IP is a network layer protocol), Para [0013,23] the decision on how to control traffic and route can be based on type of application, Para [0036]).
Regarding claim 4, Taleb discloses the method according to claim 1, wherein: the detecting and analyzing are performed by a service detection function; the selecting is performed by a service gateway selection function; and the transmitting of the configuration data to the client device is performed by a service redirection function, and wherein the service detection function, the service gateway selection function and the service redirection function are computer implemented software functions in a single network node or in one or more physically separated and communicatively connected network nodes (Applicant is entitled to be their own lexicographer, software, Para [0118] of Stojanovski).
Regarding claim 5, Taleb discloses the method according to claim 1, further comprising: transmitting the analysis result to a service placement function, wherein the service placement function is a computer implemented software function in a first network node of a provider of the network node function; and enabling access to the network node function based on the analysis result by the service placement function (the functions are disclosed by Taleb in claim 1, software, Para [0118] of Stojanovski and different software blocks performing separate functions is well known in the art)
Regarding claim 6, Taleb discloses the method according to claim 5, wherein the enabling of the access comprises transmitting the reference from the service placement function to a service gateway selection function (different software blocks perform separate functions is well known in the art, in this case a block or module will have to transmit information to another one).
Regarding claim 7, Taleb discloses the method according to claim 5, wherein the enabling of the access comprises loading and/or executing of the network node function on a second network node by the service placement function (the youtube function is executed on the youtube server, different than the DNS server, Para [0065]).
Regarding claim 8, Taleb discloses the method according to claim 1, wherein: the second gateway is a packet data network gateway in a mobile network and the reference is an access point name; or the second gateway is an access point in a wireless local network and the reference is a service set identifier (DNS reply includes APN for traffic flow, Para [0027] and PDN-GW in Fig. 1).
Regarding claim 9, Taleb discloses a computer program product, implemented on a computer-readable non-transitory storage medium, the computer program product configured for a service detection software function, which, when being executed by a processor, is operative for the detecting and the analyzing in the method according to claim 1 (computer storage medium, Para [0116] and software, Para [0118] of Stojanovski, Applicant is entitled to be their own lexicographer).
Regarding claim 10, Taleb discloses a computer program product, implemented on a computer-readable non-transitory storage medium, the computer program product configured for a service gateway selection software function, which, when being executed by a processor, is operative for the selecting in the method according to claim 1 (computer storage medium, Para [0116] and software, Para [0118] of Stojanovski, Applicant is entitled to be their own lexicographer).
Regarding claim 11, Taleb discloses a computer program product, implemented on a computer-readable non-transitory storage medium, the computer program product configured for a service redirection software function, which, when being executed by a processor, is operative for the transmitting of the configuration data to the client device in the method according to claim 1 (computer storage medium, Para [0116] and software, Para [0118] of Stojanovski, Applicant is entitled to be their own lexicographer).
Regarding claim 12, Taleb discloses a computer program product, implemented on a computer-readable non-transitory storage medium, the computer program product configured for a service placement software function, which, when being executed by a processor, is operative for the enabling of the access to the network node function in the method according to claim 1 (computer storage medium, Para [0116] and software, Para [0118] of Stojanovski, Applicant is entitled to be their own lexicographer).
Regarding claim 13, Taleb discloses a client device (UE, Fig. 1) that is communicatively connected to a first gateway and communicatively connectable to a second gateway for accessing a network node function remote from the client device via the second gateway (UE with two gateways: local PDN-GW/L-GW and P-GW and network node function: youtube/internet servers, Fig. 1), wherein the client device is configured to: transmit a data signal requesting access to the network node function via the first gateway (UE sends DNS request requesting IP address of youtube server, Para [0066] and the request is detected and intercepted); and in response, receive configuration data and use the network node function via the second gateway (receive DNS response and internet traffic to youtube server, Fig. 2), wherein the configuration data is generated and transmitted to the client device according to a method of redirecting a client device from the first gateway to the second gateway, the method comprising: detecting the data signal transmitted from the client device via the first gateway (UE sends DNS request requesting IP address of youtube server, Para [0066] and the request is detected and intercepted); analyzing the data signal to determine the network node function and obtain an analysis result comprising an indication of the network node function (DNS server sends DNS reply with IP address of youtube and other additional information on how traffic should be handled, Para [0066], where analysis of the request is implied); selecting a reference to the second gateway based on the analysis result and generating configuration data comprising the reference; transmitting the configuration data to the client device (the DNS reply includes information such as a flag for either using LIPA/SIPTO or the macro network and local IP or global IP address, Para [0067/93], in some cases the reply includes the APN the UE should use for  a particular traffic flow or connection, Para [0027/48]);		but does not disclose wherein each of the first gateway and the second gateway is located in a mobile core network.  Stojanovski discloses a UE can request and be allocated two PDN connections, with the same or different APNs, Para [0048-49], where each traffic flow goes to a different PGW (A and B) in the core network, Fig. 6c.  Also see page 92 of provisional application 61/753,914; and does not disclose transmitting the configuration data to the client device to configure the client device to use the network node function via the second gateway.  Taleb discloses the DNS reply is transmitted back to the UE with the stated information, Para [0066].  Stojanovski2 discloses routing an uplink packet based on a routing rule through either a first or second PDN connection, Para [0042], PDN connections are established and released, Para [0083] and the rule lists the priority of APNs/PDN connections and the UE can use the highest priority APN it has a connection to or the UE can try to establish a PDN connection to the highest APN first, Para [0064].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taleb, in view of Stojanovski, in view of Stojanovski2 and in view of Gundavelli et al (US 2013/0223421, hereinafter Gundavelli).

Regarding claim 3, Taleb discloses the method according to claim 1, but not wherein the selecting is further based on one or more properties of the client device.  Gundavelli discloses a MAG can receive a policy profile of the UE that identifies the UE’s default APN and other APNs authorized to be accessed by the UE, Para [0038].  In view of the combination the DNS server selects the APN for the UE (or gives the UE the list of APNs in priority order) based on the policy profile of the UE, that indicates APNs authorized (or available) to be used by the UE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Gundavelli in the system of Taleb in view with Stojanovski and Stojanovski2 in order to provide access to multiple APNs in a consistent manner irrespective of radio technology used by the mobile device to connect to the core network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461